DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to the claims have overcome the claim objections and 112 rejections lodged in the previous office action.  
Applicant has amended claim 1 to read “the fibrous core has a three dimensional braided structure having ceramic fibers and cooling passages defined by carbon fibers removed from the three dimensional braided structure of the fibrous core”.  Applicant generally argues that Uskert fails to teach “a ceramic matrix component having the structures, features, steps and functionalities as presently claimed”.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Furthermore, Uskert explicitly teaches a three dimensional braided structure having ceramic fibers in Col 2, ll. 55-64.  Regarding the limitation “cooling passages defined by carbon fibers removed from the three dimensional braided structure of the fibrous core”, this is a product-by-process limitation.  The prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” Additionally, Applicant has not provided any evidence that the cooling hole of the invention differs from the prior art cooling hole in non-obvious way as result of the process of making the cooling hole. (see MPEP 2113)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uskert et al. (US 97939157), hereinafter: “Uskert”.
In Reference to Claim 1
Uskert teaches:
A ceramic matrix component(100; Col 3, ll. 30-42) having a fibrous core(102, 110; Col 3, ll. 30-42; Col 2, ll. 55-64) and a ceramic matrix composite shell(112; Col 3, ll. 49-67) surrounding at least a portion of the fibrous core(Fig 2) wherein the fibrous core has a three dimensional braided structure(Col 2, ll. 55-64) having ceramic fibers(Col 2, ll. 55-64) and cooling passages(110) defined by carbon fibers removed from the three dimensional braided structure of the fibrous core(product-by-process limitation, see below).
The limitation “cooling passages defined by carbon fibers removed from the three dimensional braided structure of the fibrous core”, this is a product-by-process limitation.  It has been held in re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). “[I]t is the patentability of the product claimed (in this case the cooling passages) and not of the recited process steps (in this case the carbon fiber removal process) which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” (see MPEP 2113)
In Reference to Claim 2
Uskert teaches:
The ceramic matrix component of claim 1(see rejection of claim 1 above), wherein the ceramic matrix component is an airfoil(100 is an airfoil; Fig 2; Col 3, ll. 30-42).
In Reference to Claim 3
Uskert teaches:
The ceramic matrix component of claim 2(see rejection of claim 2 above), wherein the airfoil has a root(130,144; Fig 7) and the core has cooling passages in the root(110a provides cooling passages in portion 130 of the root).
In Reference to Claim 4
Uskert teaches:
The ceramic matrix component of claim 2(see rejection of claim 2 above), wherein the cooling passages are located in a radial direction(as shown in Fig 6-7, air enters the airfoil at 120 flows radially outward and exits the airfoil at 122, thus the passages are located in the radial direction).
In Reference to Claim 5
Uskert teaches:
The ceramic matrix component of claim 2(see rejection of claim 2 above), wherein the cooling passages in the fibrous core terminate at a leading edge(as shown in Fig 6, the cooling passages terminate at the leading edge proximate 122).
In Reference to Claim 6
Uskert teaches:
The ceramic matrix component of claim 2(see rejection of claim 2 above), wherein the cooling passages in the fibrous core terminate at the trailing edge(as shown in Fig 6, the cooling passages terminate at the trailing edge proximate 122).
In Reference to Claim 7
Uskert teaches:
The ceramic matrix component of claim 2(see rejection of claim 2 above), wherein the cooling passages in the fibrous core connect to passages(122) in the ceramic matrix composite shell(clearly shown in Fig 6-7).
In Reference to Claim 8
Uskert teaches:
The ceramic matrix component of claim 2(see rejection of claim 2 above), wherein the fibrous core further comprises a ceramic foam(Col 3, ll. 9-48).
In Reference to Claim 9
Uskert teaches:
The ceramic matrix component of claim 8(see rejection of claim 8 above), wherein the ceramic foam is present at a leading edge, a trailing edge or both(both as shown in Fig 6).
In Reference to Claim 10
Uskert teaches:
The ceramic matrix component of claim 1(see rejection of claim 1 above), wherein the component is a vane, blade, or vanes(Col 4, ll. 41-43).
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6627019
Jarmon et al.


	The above references are cited for teachings cooling passages made by removal of carbon fibers to form cooling holes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745